                          UN ITED STA TES D ISTRICT COU RT
                          SOU TH ERN D ISTRICT O F FLO RIDA
                     CA SE N O .I8-I4O6I-C R-M A RTIN EZ/M A YN A RD

UN ITED STA TES OF A M ERICA

       Plaintiff,


K ENN ETH JA M ES SN O W ,JR.,

       D efendant.


  O R DE R A D O PTIN G R EPO RT A N D REC O M M EN DA TIO N O N CH A N G E O F PLEA

      TH IS CA U SE cam e before the Courtupon the OrderofReference from the

DistrictCourtto conducta Change ofPlea before aM agistrate Judge.
      TH E M ATTER w asreferred to M agistrate Judge Shaniek M .M aynard on
N ovem ber 15,2018.A Reportand Recom m endation w as filed on N ovem ber21,2018,

(ECF No.18j,recommendingthattheDefendant'spleaofguiltybeaccepted. Theparties
wereaffordedtheopportunitytofileobjectionstotheReportandRecommendation
w ithin fourteen days from the date ofthis reportand the record revealsthatnonew ere

filed and noted by the Court. A ftercarefulconsideration,the Courtaffirm sand adopts
theReportand Recom m endation.A ccordingly,itishereby:

      ORDERED AND ADJUDGED thattheReportand Recommendation (ECF No.
181,ofUnited StatesM agistrateJudge ShaniekM .M aynard,isherebyAFFIRM ED and
A DO PTED in itsentirety.
      TheDefendantisadjudged guilty to CountThreeoftheIndictment,which charges
the D efendantwith possession ofa firearm and am m unition by a convicted felon in
violation ofTitle 18,United StatesCode,Section 922(g)(1).
The Governm entagreed to dism issthe rem aining counts ofthe Indictm entatthetim e of
sentencing.
      DONEAND ORDERED inChambersatMiami,Florida,this (3 dayof
D ecem ber,2018.


                                    JO SE E.M  TIN EZ
                                                      v
                                                          j'
                                                           -              .
                                    UN ITED ST TES D ISTRICT JUD GE


Copied:
M agistrate JudgeM aynard
A llCounselOfRecord
